Morse, J.
Certiorari to review proceedings to lay out a highway.
The proceedings must be quashed. Notice of a meeting to be held January 25, 1890, to view the premises and ascertain the necessity of opening the highway, and to appraise the damages for the taking of land for such highway, was given by the commissioner on January 15, 1890. The statute provides that the notice must be served 10 days before the time of meeting. How. Stat. § 1298. This case is ruled by People v. Commissioner, 38 Mich. 247, where it was held that the language of the statute excludes the day on which the meeting is to be held, and that, under the well-settled rule in this State, the day of service is also excluded. There must be 10 full days’' notice, excluding day of service and day of meeting.
The proceedings are therefore quashed, with costs.
The other Justices coucurred.